McNally, J. (dissenting).
I dissent in part and vote to reverse and dismiss the complaint. The record establishes the plaintiff to have been contributorily negligent as a matter of law in that he did not nse ordinary care in continuing to expose himself to a known danger for at least two days after becoming aware of the dangerous condition of the equipment. (Utica Mut. Ins. Co. v. Amsterdam Color Works, 284 App. Div. 376, affd. 308 N. Y. 816.)
Breitel, J. P., and Stevens, J., concur with M. M. Frank, J.; McNally, J., dissents in part and votes to reverse and dismiss the complaint in opinion, in which Valente, J., concurs.
Judgment reversed on the facts and on the law, and a new trial ordered, with costs to abide the event.